IN THE SUPR_EME COURT OF TI~IE STATE OF DELAWARE

JANIES STANLEY, §
§ No. 704, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§ Cr. No. 0804003 889
Plaintii‘f Below, §
Appellee. §

Submitted: August 17, 2016
Decided: August 18, 2016

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
0 R D E R

This 18"‘ day of August 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its memorandum opinion dated November 30, 2015.

NOW, THEREFORE, IT IS I-[EREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.